Notice of Pre-AIA  or AIA  Status
The present application, filed on or after November 30, 2016, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-3, 5-12 and 14-19 are pending and are being considered.
Claims 1, 10 and 19 have been amended.
Claims 4 and 13 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed after the mailing date of the application 15365172 on 11/30/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from Joseph L. Ulvr Reg. No. 57696 on 08/26/2022.
AMEND THE CLAIMS AS FOLLOWS:
1. (Currently amended) A method at a computing device, the method comprising:
	detecting, at the computing device, a trigger that authentication is pending for an application or service, wherein the trigger comprises placing input focus on a user interface of the computing device into a password entry area;
	determining, by operating system of the computing device a state of a credential vault, wherein the application or service is distinct from the credential vault;
	displaying, on a user interface of the computing device, an icon indicating [[a]] the state of [[a]] the credential vault; 
	when the credential vault is in a locked state,
upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service;
displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; 
receiving, by the operating system of the computing device input corresponding to the type of authentication mechanism to unlock the credential vault; [[and]]
verifying, at the credential vault, that the authentication mechanism produced a successful authentication; 
sending, by the credential vault to the operating system of the computing device, a message indicating successful authentication [[and]] when the authentication mechanism produced the successful authentication;[[,]] 
unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and
updating the icon to show the credential vault is in an unlocked state


4. 	(Canceled).
10.	 (currently amended) A computing device comprising:
	a processor; and
	a memory for storing instruction code,
wherein the instruction code causes the computing device to:
	detect a trigger that authentication is pending for an application or service, wherein the trigger comprises placing input focus on a user interface of the computing device into a password entry area;
determine, by operating system of the computing device a state of a credential vault, wherein the application or service is distinct from the credential vault;
	display, on a user interface of the computing device, an icon indicating [[a]] the state of [[a]] the credential vault;
when the credential vault is in a locked state,
upon detecting the trigger, activate, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service;
display, on the user interface, at least one icon indicating a type of the authentication mechanism; [[and]]
receive, by the operating system of the computing device input corresponding to the type of authentication mechanism to unlock the credential vault;
verify, at the credential vault, that the authentication mechanism produced a successful authentication; [[and]]
send, by the credential vault to the operating system of the computing device, a message indicating successful authentication when the authentication mechanism produced the successful authentication;[[,]] 
unlock the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and
update the icon to show the credential vault is in an unlocked state


13.	(Canceled)
19. (currently amended) A non-transitory computer readable medium for storing program code for execution on a processor of a computing device, the program code comprising instructions for:
	detecting, at the computing device, a trigger that authentication is pending for an application or service, wherein the trigger comprises placing input focus on a user interface of the computing device into a password entry area;
determining, by operating system of the computing device a state of a credential vault, wherein the application or service is distinct from the credential vault;
	displaying, on a user interface of the computing device, an icon indicating [[a]] the state of [[a]] the credential vault; 
	when the credential vault is in a locked state,
upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service; 
displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; [[and]]
receiving, by the operating system of the computing device input corresponding to the type of authentication mechanism to unlock the credential vault;
verifying, at the credential vault, that the authentication mechanism produced a successful authentication; [[and]]
sending, by the credential vault to the operating system of the computing device, a message indicating successful authentication when the authentication mechanism produced the successful authentication;[[,]] 
unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and
updating the icon to show the credential vault is in an unlocked state


Response to arguments
Applicants arguments filed on 06/21/2022 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-3, 5-12 and 14-19 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of
allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards a method at a computing device, the method including detecting, at the computing device, a trigger that authentication is pending for an application or service; indicating a state of a credential vault via a user interface of the computing device; and when the credential vault is in a locked state, activating an authentication mechanism for the credential vault without changing focus on the user interface for the application or service.
Claims 1, 10 and 19 identifies a unique and distinct feature of “….upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service; displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and updating the icon to show the credential vault is in an unlocked state” including other limitations in the claim.
The closest prior art Blomquist (US 20110047606) is directed towards a method for authenticating an identity of user. The method comprises initiating a webpage browser session at a user device and prompting the user to provide an account identifier and an authentication element via the user input device. The account identifier and the anesthetization element are received from the user input device and the identity of the user is authenticated based upon the account identifier and the authentication element received from the user input device. The user is allowed access a secure database comprising a plurality of stored website account identifiers and stored website authentication elements upon authentication.
	Blomquist teaches detecting a trigger that authentication is pending, displaying an icon indicating state of credential vault and verifying authentication mechanism for unlocking credential vault. Blomquist fails to teach upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service; displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and updating the icon to show the credential vault is in an unlocked state.
	The closest prior art Bhansali et al (US 20160063259) is directed towards a system for use with a computer, the computer including a self-encrypting drive (SED), the SED including a nominal space and a pre-boot region, wherein the nominal space can be locked to prevent access to the nominal space. The system includes SED management software configured to be loaded in the pre-boot region of the SED.
Bhansali teaches displaying an icon indicating type of authentication mechanism. however just like Blomquist Bhansali also fails to teach upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service; displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and updating the icon to show the credential vault is in an unlocked state.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“….upon detecting the trigger, activating, by the operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service; displaying, on the user interface, at least one icon indicating a type of the authentication mechanism; unlocking the credential vault in response to successful authentication of the authentication mechanism without changing the focus on the user interface for the application or service; and updating the icon to show the credential vault is in an unlocked state”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/               Examiner, Art Unit 2436